              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00075-MR
           [CRIMINAL CASE NO. 1:15-cr-00044-MR-WCM-1]



DALLAS TRAVOLTA MCBRIDE,         )
                                 )
                   Petitioner,   )
                                 )
vs.                              )                    ORDER
                                 )
UNITED STATES OF AMERICA,        )
                                 )
                   Respondent.   )
________________________________ )

      THIS MATTER is before the Court on Petitioner’s Motion under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

Federal Custody. [Doc. 1].

I.    PROCEDURAL BACKGROUND

      Petitioner pled guilty on December 16, 2015, to possession of a firearm

by a felon, in violation of 18 U.S.C. § 922(g)(1). [Crim. Case No. 1:15-cr-44-

MR-WCM-1 (“CR”), Doc. 50: Judgment, Doc. 29: Acceptance and Entry of

Guilty Plea].   On June 28, 2016, this Court sentenced Petitioner to 40

months’ imprisonment. [CR Doc. 50]. Judgment was entered on July 7,

2016, and Petitioner did not appeal. [Id.]. Petitioner’s conviction, therefore,

became final fourteen days later for purposes of Section 2255(f) when the
time for filing a notice of appeal expired. See United States v. Clay, 537 U.S.

522, 524-25 (2003) (when a defendant does not appeal, his conviction

becomes final when the opportunity to appeal expires); Fed. R. App. P.

4(b)(1)(A).

      Petitioner placed his Section 2255 motion to vacate in the prison

system for filing on February 25, 2019, and it was stamp-filed in this Court

on March 1, 2019.

      Petitioner brought three claims in his motion to vacate, two of which

related to Petitioner’s sentencing.     First, he claimed that his sentence

computation was incorrect, as he should have been given credit for time

served based on his imprisonment in a county jail for 16 months for a State

gun charge while on a federal detainer. Second, he claimed that this Court

should have held that Petitioner’s state sentence was to run concurrently to

his federal sentence. [Doc. 1 at 4, 7, 8]. These claims were dismissed by

the Court on initial review for the reasons stated in that Order. [See Doc. 2].

Plaintiff’s third claim was that he received ineffective assistance of counsel

related to his sentencing. [Doc. 1 at 5]. As grounds for his ineffective

assistance claim, Petitioner stated that his “counsel of record did not petition

the courts to apply relevant sentencing guideline to federal sentence before

sentencing on June 28, 2016. Counsel did not object to sentence being


                                       2
improperly imposed without consideration of pertinent sentence guideline.”

[Doc. 1 at 5].

        Because it appeared that Petitioner’s ineffective assistance claim was

untimely under Section 2255(f), the Court granted petitioner 30 days in which

to explain why this claim should not be dismissed as untimely, including any

reasons why equitable tolling should apply. [Doc. 2 at 3-4]. Petitioner timely

filed a Response. [Doc. 3]. The Court addresses the Petitioner’s response

here.

II.     DISCUSSION

        Section 2255(f) provides:

             A 1-year period of limitation shall apply to a motion
             under this section. The limitation period shall run
             from the latest of –

             (1) the date on which the judgment of conviction
             becomes final;

             (2) the date on which the impediment to making a
             motion created by governmental action in violation of
             the Constitution or laws of the United States is
             removed, if the movant was prevented from making
             a motion by such governmental action;

             (3) the date on which the right asserted was initially
             recognized by the Supreme Court and made
             retroactively applicable to cases on collateral review;
             or




                                       3
            (4) the date on which the facts supporting the claim
            or claims presented could have been discovered
            through the exercise of due diligence.

28 U.S.C. § 2255(f). To be entitled to equitable tolling, “an otherwise time-

barred petitioner must present ‘(1) extraordinary circumstances, (2) beyond

his control or external to his own conduct, (3) that prevented him from filing

on time.’” U.S. v. Sosa, 364 F.3d 507, 512 (4th Cir. 2004) (quoting Rouse v.

Lee, 339 F.3d 238, 246 (4th Cir. 2003), cert. denied, 541 U.S. 905, 124 S.Ct.

1605 (2004)).

      Petitioner argues:

            As to the timeliness of the ineffective assistance
            claim, Federal Attorney Sison may not have
            expected the state to continue prosecution on the
            same charge once the federal adjudication became
            final. The attorney’s lack of due diligence pertaining
            to the charge led to me having to serve two
            consecutive sentences when the U.S.S.G. mandate
            a concurrent sentence. Due diligence by the attorney
            could have revealed the state’s intention to prosecute
            which would have permitted Ms. Sison to motion for
            a relevant conduct sentence citing the “anticipated
            sentence” clause in the guidelines. Counsel was
            also ineffective because in 2016 when I made her
            aware of the state’s intension to prosecute, she
            counseled against challenging the federal sentence
            citing 3585(b), plea concessions, the fact that she
            had only been appointed to represent me on the
            charge and not on appeal, and finally the favorable
            sentence which I had already received.




                                      4
[Doc. 3 at 1 (emphasis added) (spelling and grammatical errors in original)].

Although it seems Petitioner is attempting to implicate § 2255(f)(4), Petitioner

has stated no facts in support of the application of this subdivision. Petitioner

asserts that, in 2016, Petitioner’s attorney was aware both of the potential

for prosecution by the State on the firearms charge, that she discussed with

Petitioner the rationale in not challenging the federal sentence, that

Petitioner was aware of the existence of the alleged issue resulting in his

current sentence at the time of his sentencing and of his attorney’s alleged

failure to object. As such, the Petitioner has not shown the discovery of new

facts supporting his ineffective assistance claim that could not have been

discovered through the exercise of due diligence under Section 2255(f)(4).

See 28 U.S.C. § 2255(f)(4).       Further, Petitioner makes no argument in

support of the application of equitable tolling.       Accordingly, the Court

concludes that equitable tolling does not apply, and the one-year period of

limitation began to run on July 12, 2016, 14 days after judgment was entered.

See 28 U.S.C. § 2255(f)(1).        Plaintiff’s Section 2255 Petition was not

submitted until February 25, 2019. [Doc. 1 at 13]. The Petitioner, therefore,

is untimely.

      Further, Petitioner’s own evidence shows a lack of required prejudice

resulting from any alleged ineffective assistance of counsel. In an August


                                       5
31, 2018 letter from this Court in response to an inquiry by Federal Bureau

of Prisons Chief John O’Brien regarding the Court’s position on a retroactive

designation of Petitioner’s sentence as concurrent or consecutive with

Petitioner’s subsequently imposed state sentence, the Court stated:

              It was the intent of the Court that the sentence
              imposed by this Court be consecutive to any
              sentence that would thereafter impose regarding any
              pending matter, including 15 CRS 084541. The
              Judgment does not include any statement regarding
              the time Defendant served in state custody. This
              indicates that the Court determined that any pending
              state charges were related to other matters and that
              any gun charges pertained to possession on dates
              other than that at issue herein.

              Therefore, pursuant to 18 U.S.C. § 3621(b), the
              Court clarifies that the sentence set out in the
              Judgment in this matter was intended to run
              consecutive to any undischarged term of
              incarceration, whether previously or thereafter
              imposed.

[Doc. 3 at 12 (emphasis added)]. Accordingly, Petitioner would be unable to

show the required prejudice from the ineffective assistance of counsel he

alleges, in any event.1 Strickland v. Washington, 466 U.S. 668, 694, 104

S.Ct. 2052, 2068 (1984) (petitioner must show “there is a reasonable



1
 Moreover, the Presentence Report shows that 15CRS84541 was actually dismissed,
and Petitioner received no state sentence in that matter. [CR Doc. 47 at 13, ¶ 59].
Petitioner’s state sentence pertained to a gun charge that occurred at an earlier date. [Id.
at 11, ¶ 47]. As such, Petitioner’s claim of ineffective assistance is based on Petitioner’s
misunderstanding of the facts presented in the record.
                                             6
probability sufficient to undermine confidence in the outcome” to sustain a

claim for ineffective assistance of counsel).

       The Court, therefore, finds that Petitioner has failed to provide the

Court any basis from which Petitioner’s remaining claim for ineffective

assistance of counsel should not be dismissed as untimely.

       IT IS, THEREFORE, ORDERED that Petitioner’s remaining Section

2255 Motion to Vacate claim based on ineffective assistance of counsel is

DENIED and DISMISSED.

       The Clerk is respectfully instructed to terminate this action.

       IT IS SO ORDERED.

 Signed: June 26, 2019




                                        7
